          Case 3:20-cv-05110-VC Document 19 Filed 10/21/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 J. SCOTT THREDE, et al.,                         Case No. 20-cv-05110-VC
               Plaintiffs,
                                                  ORDER GRANTING AS MODIFIED
         v.                                       STIPULATION FOR EXTENSION OF
                                                  TIME TO ANSWER COMPLAINT AND
 BRANDREP, LLC,                                   CONTINUE CMC
               Defendant.                         Re: Dkt. No. 18

       The defendant is ordered to respond to the complaint within 14 days of the date of this

order. The case management conference scheduled for October 27 is continued to November 24,

2020, at 2 p.m. via zoom. A joint case management statement is due 7 days before the case

management conference.

       IT IS SO ORDERED.

Dated: October 21, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
